 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:19-mj-00029-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING AND TERMINATE
14    IAN YEUNG,                                       PROBATION; AND ORDER THEREON
15                       Defendant.
16

17

18          The United States, by and through its representative, Susan St. Vincent hereby moves the

19   Court for an Order to Vacate the review hearing currently scheduled in this matter for November

20   5, 2019. and to terminate probation. The Defendant is in agreement with this request.

21          On June 12, 2019, this Court sentenced Yeung to six months of unsupervised probation

22   with the conditions he obey all laws, report any law violation or change of address, pay a fine and

23   assessment of $500, and appear for a review hearing on November 5, 2019. The judgement

24   allowed for the review hearing to be vacated, and probation to be immediately terminated if

25   Yeung was compliance. To date, Yeung is in compliance with all the terms and conditions of

26   probation, and accordingly, the Government requests the Court vacate the review hearing and

27   terminate probation.

28          //
                                                       1
 1   .

 2

 3   Dated: October 30, 2019       /S/ Susan St. Vincent
                                   Susan St. Vincent
 4                                 Legal Officer
 5                                 Yosemite National Park

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               2
 1                                         ORDER
 2

 3            Upon application of the United States, good cause having been shown therefor, I order
     that the review hearing scheduled for November 5, 2019 in the above-referenced matter, United
 4
     States v. Yeung, 6:19-mj-0029-JDP, be vacated and that probation terminate immediately.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      October 31, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
